Merrick, O. J.,
dissenting. Service of petition- and citation are both necessary to bring, a party into coart.. Zacharie v. Blaudin, 4 L. R., 157.
The party so served with process is defendant. In the case before us the plaintiff in injunction had a demand,, according to his petition, against the defendant independent of the demand to rest/t'ain the order of seizure and sale. This demand conferred upon the plaintiff the right to pray for a trial by jury.
The defendant to the injunction could, if he had so chosen to do, amend his petition via exeeutiva, and pray for a citation, and thus change his proceeding into one via ordinaria.- Instead of so doing,.he admits in his answer that the injunction was well taken, and avers that he changes his action into an ordinary one, and prays for judgment on his notes against the-plaintiff in injunction. This, instead of bringing the plaintiff into court in any manner as a defendant to an original demand by way of citation, is, in my opinion, simply a changing of the executory process into an ordinary reconventional demand, and did not deprive the plaintiff in this suit of his position as plaintiff, or of his right to a trial by jury.